Title: To Benjamin Franklin from George Woulfe, 30 September 1780
From: Woulfe, George
To: Franklin, Benjamin


sir.
saturday morn 30th. 7ber. [1780]
On my return home late yesterday Evening I found a letter from my Friend M. Petrie with the inclosed, wch. he desires I Shou’d get carefully delivered into your or your Grandson’s hands. I am sorry to have been detained so long yesterday where I dined, wch. prevented your receiving it yesterday Evening.
I am with the truest respect sir your most humble & most obedt. Servant
G: Woulfe
 
Notations in different hands: Ansd / G. Woulfe
